Citation Nr: 1805044	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  11-05 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether an overpayment of Department of Veterans Affairs (VA) disability compensation benefits resulting from the Veteran's fugitive felony status, in the amount of $9,625.00, was properly created, and if so, whether waiver of collection of overpayment is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1971 to October 1972. 

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a November 2010 rating decision issued by Department of Veterans' Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.
 
This case was previously before the Board in February 2016. At that time, the Board remanded the claim pursuant to a hearing request made by the Veteran. The Veteran failed to appear for the hearing scheduled with a Board member, without a showing of good cause.  The Board considers his hearing request withdrawn and will proceed on the adjudication of the merits. 

FINDINGS OF FACT

1.  VA appropriately calculated an overpayment of VA disability compensation benefits in the amount of $9,625.00.

2.  The Veteran received disability compensation benefits, in the amount of $9,625.00, to which he was not entitled. 

3.  The Veteran is at fault in the creation of the overpayment. 

4.  Recovery of the overpayment of disability compensation benefits would be against equity and good conscience.

CONCLUSIONS OF LAW

1. The overpayment of disability compensation benefits in the amount of $9.625.00 was properly calculated.  38 U.S.C. §§ 501, 5112, 5314, 5904 (2012); 38 C.F.R. §§ 1.911, 1.912a, 3.500(b)(2), 14.636 (2017).

2.  The criteria for waiver of overpayment of disability compensation overpayment indebtedness of $9,625.00 have been met.  38 U.S.C. § 5302 (2014); 38 C.F.R. §§ 1.914, 1.962, 1.963, 1.965 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

In this decision, the Board grants a full waiver for overpayment of disability compensation benefits in the amount of $9,625.00. As this represents a complete grant of the benefits sought on appeal with respect to these claims, no further notice or assistance is required under the Veterans Claims Assistance Act of 2000, 38 U.S.C. §§ 5102 , 5103, 5103A, 5107 (2012); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2017).

II. Pertinent Law

The Veteran requests a waiver of the recovery of the overpayment of VA disability benefits in the amount of $9,625.00. As a preliminary matter, in a claim for waiver of recovery of overpayment, if a veteran challenges the validity of the debt, that issue must be adjudicated by the agency of original jurisdiction (AOJ). See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  In this case, the Veteran had an outstanding felony warrant for obstructing justice, issued by Florida, from July 2004.  The Veteran acknowledges payment of $9,625.00 from August 2004 to July 2010, and states he was unaware of the outstanding felony warrant. 

The legal provisions pertaining to the collection of debts owed by reason of participation in a VA benefits program are contained in 38 C.F.R. § 1.911. 

Under section 1.911, when VA has determined that a debt exists by reason of an administrative decision or by operation of law, VA shall promptly demand, in writing, payment of the debt.  VA shall notify the debtor of his or her rights and remedies and the consequences of failure to cooperate with collection efforts.  This notification was performed in a July 2010 letter.

The debtor has the right to dispute the existence or amount of the debt, to request waiver of collection of the debt, to a hearing on the waiver request, and to appeal the Department of Veterans Affairs decision underlying the debt.  These rights can be exercised separately or simultaneously.  38 C.F.R. § 1.911(c).  In this case, the Veteran has also requested a waiver of the debt in question.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled, and may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, or any other form of benefits.  See 38 U.S.C. § 5302; 38 C.F.R. §§ 1.956(a), 1.962.

Generally, there are only two circumstances, which will lead to a determination that an overpayment was not properly created.  First, if it is established that the appellant is legally entitled to the benefits in question, the debt being assessed is not valid and the overpayment was not properly created.  Second, where the appellant is not legally entitled to the benefits, there are certain circumstances where a showing that VA was solely responsible for the appellant being erroneously paid benefits can form the basis for finding that the overpayment was not properly created.  In this regard, the effective date of a reduction or discontinuance of compensation, dependency and indemnity compensation, or pension by reason of an erroneous award based solely on administrative error or error in judgment shall be the date of last payment.  38 U.S.C. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2).  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law. VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

With regards to "fugitive felon" status, the Board notes that prior VA policy was to presume that a beneficiary was a fugitive felon if he or she was the subject of any felony arrest warrant.  See M21-1 Manual Rewrite (MR), Part X, Chapter 16, Topic 1, Block c.  However, in June 2014, the Undersecretary for Benefits of the Veterans Benefits Administration (VBA) issued new fugitive felon policy and procedures.  VBA Letter 20-14-09 (June 23, 2014).  VBA Letter 20-14-09 indicates that VBA previously presumed that a beneficiary was a fugitive felon if he or she was the subject of any felony arrest warrant.  The letter stated that, effective immediately, VBA no longer presumes that any valid outstanding felony arrest warrant establishes a beneficiary's fugitive felon status under 38 U.S.C. § 5313B (2012).  The letter further states that VBA will request information only for beneficiaries who have a felony arrest warrant with a National Crime Information Center (NCIC) offense code indicating flight or a probation or parole violation.  These codes are:

4901 - Escape 
4902 - Flight to avoid prosecution 
4999 - Flight-escape 
5011 - Parole violation 
5012 - Probation violation 
8101 - Juvenile offender abscond while on parole 
8102 - Juvenile offender abscond while on probation

VBA will discontinue benefits based on fugitive felon status only if: a judge issued a felony arrest warrant with a NCIC offense code indicating flight or a probation or parole violation; VA provided the beneficiary notice regarding the reason for the warrant and an opportunity to present evidence, such as an acknowledgment of the validity of the warrant or failure to respond to the due process notification, or that he or she did not flee from justice or did not violate any condition of probation or parole; and VA determines, based upon the warrant and evidence submitted by the beneficiary (if any), that the beneficiary was fleeing from justice or violated a condition of probation or parole.  Benefits will be terminated for Veterans while they are fugitive felons and dependents of Veterans while the Veteran is a fugitive felon. 

Although the aforementioned policy change was not in effect at the time of that a felony warrant was issued in this case, the reasoning behind that policy change is nonetheless for application to the facts of this case.

In reviewing the extant law regarding the requirement of knowledge of a warrant in order for a veteran to be characterized as a "felony fugitive" under 38 U.S.C. § 5313B (b)(1)(A), the Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) held that actual knowledge was not required to be a fugitive felon with respect to § 5313(b)(1)(B), noting that the "plain language of the statute very simply defines a 'fugitive felon' as one who violates the conditions of probation."  See Mountford v. Shinseki, 24 Vet. App. 443, 448 (2011).  However, this holding does not necessarily apply to the fleeing from prosecution or conviction provision of subsection (b)(1)(A), as the Mountford case involved fugitive felon status by virtue of the violation of the terms or probation under subsection (b)(1)(B) of the statute rather than fleeing to avoid prosecution under subsection (b)(1)(A). Indeed, the Court had earlier observed that "the plain language of section 5313B(b)(1)(B) provides that a person is a fugitive felon by reason of violating a condition of probation or parole imposed for commission of a felony under Federal or State law," and thus "that violation of a condition of probation makes one a fugitive felon."  Id. at 447.  The Court did not state whether the issuance of a warrant in itself based on an alleged offense constituting a felony committed by someone not on probation or parole likewise automatically makes one a fugitive felon under 5313B(b)(1)(A).  Thus, Mountford is not necessarily controlling with respect to this issue.

Some guidance on the issue may be found in the Social Security Administration's (SSA's) counterpart of VA's fugitive felon law.  In this regard, a VA Office of General Counsel opinion observed that the VA fugitive felon provision was modeled after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance from SSA and food stamps from the Department of Agriculture.  VAOPGCPREC 7-2002.  It was noted that Public Law No. 104-193 "was designed to cut off the means of support that allows fugitive felons to continue to flee."  Id (quoting S. Rep. No. 107-86, at 17 (2001)). The provisions of SSA's fugitive felon statute are essentially identical to the provisions of 38 U.S.C. § 5313B(b)(1) cited above.  See 42 U.S.C. § 1382 (e)(4)(A). In interpreting SSA's fugitive felon law, the United States Court of Appeals for the Second Circuit held that in order for a person to be fleeing prosecution, "there must be some evidence that the person knows his apprehension is sought."  The statute's use of the words "to avoid prosecution" confirms that for "flight" to result in a suspension of benefits, it must be undertaken with a specific intent, i.e., to avoid prosecution.  Oteze Fowlkes v. Adamec, 432 F.3d 90, 97  (Fed. Cir. 2005).  Although not controlling on VA, the Second Circuit's interpretation of SSA's fugitive felon statute as requiring knowledge of the warrant provides support for a similar finding with regard to subsection § 5313B(b)(1)(A) of VA's fugitive felon statute which, as stated, was modelled after and contains language identical to SSA's version.

Further supporting a finding that there must be some knowledge that a warrant has been issued to be considered a fugitive felon under 38 U.S.C.§ 5313B (b)(1)(A), despite the Court's holding with respect to subsection (b)(1)(B), is the bipartite structure of the provision of the statute and corresponding regulation defining fugitive felon.  The definition is stated in the alternative with use of the disjunctive word "or," indicating that one may be a fugitive felon by virtue of fleeing prosecution/conviction, or by violating a condition of probation or parole (when based on commission of a felony).  See id.; see also 38 C.F.R.§ 3.665 (n)(2).  Thus, 38 U.S.C.§ 5313B (b)(1)(B) provides that violation of the terms of probation or parole in itself makes one a fugitive felon, as observed by the Court in Mountford, 24 Vet. App. at 447, and makes no mention of fleeing or prosecution or conviction. By contrast, subsection (b)(1)(A) uses the word "flee" twice, and specifically in connection with a prosecution or conviction.  Under this definition, one cannot flee without there first being the predicate condition of a prosecution, or of confinement or custody following conviction, to flee from.  As observed by the Second Circuit in its interpretation of the identical language in SSA's statute, the word "flight" as used in this context connotes some knowledge of the prosecution or conviction. Oteze, 432 F.3d at 97.  It would stretch the rules of grammar past the breaking point to find that the word "fleeing" in subsection (b)(1)(A) of the statute or in subsection (i) of the corresponding regulation applies to subsection (b)(1)(B) of the statute or subsection (ii) of the corresponding regulation with regard to violating the terms of probation or parole. In short, a finding that some knowledge of the warrant is required under subsection (b)(1)(A) to be considered a fugitive felon seems to be in keeping with, and indeed necessitated by, the natural meaning of that provision given its repeated use of the word "flee," and is not necessarily in conflict with the Court's holding in Mountford with regard to subsection (b)(1)(B) pertaining to persons on probation or parole.

The law precludes waiver of recovery of an overpayment or waiver of collection of any indebtedness where any one of the following elements is found to exist:  (1) Fraud, (2) misrepresentation, or (3) bad faith. 38 U.S.C. § 5302.  If there is not a finding of fraud, misrepresentation, or bad faith, then it must be determined whether the evidence establishes that recovery of the overpayment indebtedness would be against equity and good conscience.  38 U.S.C. § 5302; 38 C.F.R. §§ 1.963, 1.965. If the recovery is found to be against equity and good conscience, then recovery of overpayment may be waived. 38 C.F.R. §§ 1.963, 1.965.

The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  Id.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  I d. In making this determination, the following elements will be considered:

"(1) Fault of debtor.  Where actions of the debtor contribute to creation of the debt.
(2) Balancing of faults.  Weighing fault of the debtor against VA fault.
(3) Undue hardship.  Whether collection would deprive debtor or family of basic necessities.
(4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which the VA benefits were intended.
(5) Unjust enrichment. Failure to make restitution would result in unfair gain to the debtor.
(6) Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation." Id. 

In the evaluation of whether equity and good conscience necessitates a favorable waiver decision, the Board must and has considered all of these specifically enumerated elements. 

III. Merits of the Claim

A review of the record indicates that the debt at issue in this case was created as a result of the Florida warrant issued for the Veteran. The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.

Here, the Board finds that the Veteran is at fault in the creation of the overpayment.  First, the Veteran was subject to an outstanding warrant issued by Florida in July 2004, affecting the Veteran's eligibility to receive disability compensation benefits.  Notice of the outstanding warrant was received by VA in April 2010.  In July 2010, VA sent the Veteran notice calculating overpayment of benefits from July 2004 to July 2010, in the amount of $9,625.00.  The Board finds this amount was properly calculated.

The Board notes that in April 2005, 8 months after the issuance of the warrant, VA sent a notification letter regarding a claim for entitlement to service connection to the Veteran at an address in Tennessee.  Since that date, all VA communication with the Veteran indicates he has been a full-time Tennessee resident.  The Veteran contends he was unaware of the warrant, and that he has attempted to resolve the issue since receiving notice of the warrant. The Board notes that the Veteran's warrant is issued for the crime of obstructing justice, and not a crime enumerated in VBA Letter 20-14-09, nor is it a crime of violation of probation or parole.  Furthermore, given the 6 year delay in notification of the warrant to VA, in combination of the Veteran's residence in the state of Tennessee, the Board resolves doubt in favor of the Veteran and finds that the Veteran was unaware of the warrant in Florida.  However, the RO acted timely and appropriately in taking action once notice of the outstanding warrant was received.  Thus, the Board finds that the debt was validly created and calculated.

Next, having found that the debt was validly created and calculated, the Board must address whether a waiver of recovery of an overpayment may be granted. 

In considering these factors, the Board initially finds that the fault in the creation of the overpayment at issue lies exclusively with the Veteran, as the overpayment was caused by his outstanding Florida warrant.  The Board does not find evidence that VA was responsible for the creation of the debt.  In this case, the Veteran was ultimately responsible for the issuance of the warrant against him.  After the issuance of the warrant, he continued to accept benefits to which he knew, or should have known, that he was not entitled.  Further, VA was notified of the outstanding warrant in July 2010, and took prompt action to reduce the Veteran's benefits in July 2010.

The second element to consider is the balancing of faults, which requires a weighing of the fault of the debtor against the fault of VA.  38 C.F.R. § 1.965 (a)(2).  After VA had discovered and confirmed the Veteran's outstanding warrant, the RO provided the Veteran with a timely July 2010 letter which notified him that his benefits would be reduced.  He was then notified that an overpayment had been created in the amount of $9,625.00.  Given that VA had to verify the warrant, confirm the overpayment, provide due process to the Veteran, and take further administrative action to finalize the reduction, the Board has concluded that VA processed this case within a reasonable timeframe.

The third element to be considered is "undue hardship," described as "[w]hether collection would deprive debtor or family of basic necessities." 38 C.F.R. § 1.965 (a)(3) (2017).  The Veteran submitted a statement in September 2010, stating financial hardship. He stated that due to his VA benefits no longer being issued, he has defaulted on loans, been unable to pay for hospital bills related to a stroke and other disabilities, and that he is the sole provider for the household.  He further stated that he has had to miss work due to his disabilities, and that his other public assistance benefits may be subject to decrease.

The Board finds that, recovery of the debt would cause financial hardship to the Veteran, and the recovery of the overpayment may deprive the Veteran of the basic necessities of life such as food and healthcare. 

The next element to be considered is whether recovery of the overpayment at issue would defeat the purpose for which the benefits were intended.  38 C.F.R. § 1.965 (a)(4) (2017).  The purpose of VA disability compensation is to compensate impairment in earning capacity due to a service-connected disorder.  The Veteran has expressly stated that he used his monthly VA compensation benefits to pay for a loan at a bank, but did not specify what the loan had been for.  Resolving doubt to the benefit of the Veteran, the Board finds that repayment of the debt at issue in this case would not conflict with the objective underlying the benefits.  Thus, continued repayment of the debt would not nullify the purpose for which the disability benefits were intended.

The fifth element involves "unjust enrichment," i.e., the concept that failure to make restitution would result in unfair gain to the debtor.  38 C.F.R. § 1.965 (a)(5) (2017).  In this case, the Veteran was not legally entitled to VA compensation during the period in question.  VA continued to make disability compensation for several years prior to being notified by the State of Florida that the Veteran had an outstanding warrant.  However, given the Board's prior findings that the Veteran was unaware of the warrant status, waiver of this debt would therefore not result in a windfall and produce unfair gain to the Veteran.  Under such circumstances, to allow the Veteran to retain the overpaid compensation would not constitute unjust enrichment.

The final element to be considered is whether reliance on VA benefits resulted in the Veteran relinquishing a valuable right or incurring a legal obligation. 38 C.F.R. § 1.965 (a)(6) (2017).  The Veteran has not claimed that he relinquished any right or incurred any legal obligation in reliance on receipt of compensation benefits, nor is there any evidence that he did.

After carefully weighing all relevant factors set forth above, and considering the benefit of the doubt doctrine set forth in 38 U.S.C.A. § 5107, the Board finds that recovery of the compensation indebtedness in the calculated amount of $9,625.00 does violate the principles of equity and good conscience.  As discussed above, the Board finds that the Veteran may be denied basic necessities, and would not result in unjust enrichment, in spite of the significant fault on the part of the Veteran. Under such circumstances, the request for waiver is granted. 38 U.S.C. § 5302; 38 C.F.R. §§ 1.962, 1.963.


ORDER

The overpayment of VA disability compensation benefits in the calculated amount of $9,625.00, is a valid indebtedness.

Waiver of recovery of an overpayment of VA benefits in the amount of $9,625.00 is granted. (As VA will not collect the debt (or if it has, in whole or in part, withheld any monies to satisfy the debt, it will refund that amount).



____________________________________________
JAMES G. REINHART
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


